Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 1 of 23 Page ID #:319



 1    BURSOR & FISHER, P.A.
      L. Timothy Fisher (State Bar No. 191626)
 2    Yeremey Krivoshey (State Bar No. 295032)
 3    Blair E. Reed (State Bar No. 316791)
      1990 North California Blvd., Suite 940
 4    Walnut Creek, CA 94596
      Telephone: (925) 300-4455
 5    Facsimile: (925) 407-2700
      E-mail: ltfisher@bursor.com
 6
               ykrivoshey@bursor.com
 7             breed@bursor.com
 8    REICH RADCLIFFE & HOOVER LLP
      Marc G. Reich (State Bar No. 159936)
 9    Adam T. Hoover (State Bar No. 243226)
      4675 MacArthur Court, Suite 550
10
      Newport Beach, CA 92660
11    Telephone: (949) 975-0512
      Facsimile: (949) 975-0514
12    E-mail: mgr@reichradcliffe.com
              adhoover@reichradcliffe.com
13
      Attorneys for Plaintiffs
14

15                          UNITED STATES DISTRICT COURT
16                        CENTRAL DISTRICT OF CALIFORNIA
17

18    JANNA CHOI and NATASHA                     Case No. 8:19-CV-00468-DOC
      PARKER, individually and on behalf of      (ADSx)
19    all others similarly situated,
20                                               AMENDED CLASS ACTION
                            Plaintiffs,          COMPLAINT
21

22                 v.
                                                 JURY TRIAL DEMANDED
23    KIMBERLY-CLARK WORLDWIDE,
24    INC.,

25                           Defendant.
26
27

28


      AMENDED CLASS ACTION COMPLAINT
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 2 of 23 Page ID #:320



 1           Plaintiffs Janna Choi and Natasha Parker (“Plaintiffs”) bring this action on
 2    behalf of themselves and all others similarly situated against Defendant Kimberly-
 3    Clark Worldwide, Inc. (“Kimberly-Clark” or “Defendant”) for the manufacture and
 4    sale of U by Kotex® Sleek® Tampon products identified below. Plaintiffs make the
 5    following allegations pursuant to the investigation of their counsel and based upon
 6    information and belief, except as to the allegations specifically pertaining to
 7    themselves, which are based on personal knowledge.
 8                                   NATURE OF ACTION
 9           1.    This is a class action against Defendant Kimberly-Clark Worldwide,
10    Inc. for the manufacture and sale of U by Kotex® Sleek® Tampons in Regular,
11    Super, and Super-Plus Absorbency (collectively, the “Products” or “Kotex Sleek
12    Products”), all of which suffer from an identical defect. The Products are defective
13    because they unravel and/or come apart upon removal (the “Defect”), and in some
14    cases cause users to seek medical attention to remove tampon pieces left in the body.
15    Additionally, the Defect can cause infections, vaginal irritation, localized vaginal
16    injury, and other symptoms. The Defect renders the Products unsuitable for their
17    principal and intended purpose and therefore the Products are completely worthless
18    at the point of purchase.
19           2.    Plaintiffs bring claims against Defendant individually and on behalf of a
20    class of all other similarly situated purchasers of the Products for (1) unjust
21    enrichment; (2) violation of the unfair prong of California’s Unfair Competition
22    Law, Cal. Bus. & Prof. Code §§ 17200-17210; and (3) breach of implied warranty of
23    fitness.
24                                           PARTIES
25           3.    Plaintiff Janna Choi is, and at all times relevant to this action has been, a
26    resident of Huntington Beach, California. Ms. Choi has purchased U by Kotex®
27    Sleek® Tampons, Regular Absorbency, at the rate of approximately one box per
28    month from about September 2016 to the present. Ms. Choi purchased the Products

      CLASS ACTION COMPLAINT                                                                  1
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 3 of 23 Page ID #:321



 1    primarily from stores in Huntington Beach like Target and Vons. Ms. Choi would
 2    not have purchased the Products had she known that there was a significant risk that
 3    the Product was unfit to perform its intended purpose and dangerous. Ms. Choi
 4    would not have purchased the Products had she known that the Products suffered
 5    from the Defect. Upon learning of the Defect, Ms. Choi stopped using the Products
 6    and still has unused Products in her possession. Because of the Defect, Ms. Choi
 7    cannot use the remaining Products and, accordingly, suffered economic loss.
 8          4.     Plaintiff Natasha Parker is, and at all times relevant to this action has
 9    been, a resident of Santa Rosa, California. Within the past two years, Ms. Parker
10    purchased U by Kotex® Sleek® Tampons, Regular, Super, and Super-Plus
11    Absorbency from stores in and around Santa Rosa. Roughly eighteen months ago,
12    when attempting to remove one of the Products from her person after use, the
13    Product unraveled and disintegrated, leaving behind portions of the Product inside of
14    Ms. Parker. Due to the Defect, Ms. Parker experienced burning sensations and
15    localized discomfort. Ms. Parker would not have purchased the Products had she
16    known that there was a significant risk that the Product was unfit to perform its
17    intended purpose and dangerous. Ms. Parker would not have purchased the Products
18    had she known that the Products suffered from the Defect. After experiencing the
19    Defect, Ms. Parker stopped using the Products and threw away the remaining
20    Products she had in her possession. Because of the Defect, Ms. Parker could not use
21    the remaining Products and thus suffered economic loss.
22          5.     Defendant Kimberly-Clark Worldwide, Inc. is a Delaware corporation
23    with its principal place of business at 351 Phelps Drive, Irving, Texas 75082.
24    Defendant manufactures, sells, and distributes the Products throughout the United
25    States.
26                              JURISDICTION AND VENUE
27          6.     This Court has subject matter jurisdiction over this action pursuant to 28
28    U.S.C. § 1332(d) because there are more than 100 class members and the aggregate
       AMENDED CLASS ACTION COMPLAINT                                                          2
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 4 of 23 Page ID #:322



 1    amount in controversy exceeds $5,000,000, exclusive of interest, fees, and costs, and
 2    at least one Class member is a citizen of a state different from Defendant.
 3          7.     This Court has personal jurisdiction over Defendant because Defendant
 4    conducts substantial business within California such that Defendant has significant,
 5    continuous, and pervasive contacts with the State of California. Defendant is
 6    registered to do business in the State of California.
 7          8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
 8    Defendant does substantial business in this District, a substantial part of the events
 9    giving rise to Plaintiff’s claims took place within this District because Plaintiff Janna
10    Choi purchased the Products in this District and resides in this District.
11                         COMMON FACTUAL ALLEGATIONS
12          I. The Defect And Ensuing Recall
13          9.     Defendant Kimberly-Clark is a multinational personal care corporation
14    that generates roughly $18 billion in revenue a year. Defendant’s brand name
15    products include Kotex® feminine hygiene products, which it manufactures and
16    sells. Throughout its website, Defendant boasts that “Billions of people choose our
17    products each day to make a positive difference in their lives.”
18          10.    Unfortunately for many consumers who purchased these Products, they
19    were not purchasing products that would “make a positive difference in their lives.”
20          11.    Indeed, the Products are defective because they pose a significant risk of
21    unraveling and/or coming apart upon removal, and in some cases cause users to seek
22    medical attention to remove tampon pieces left in the body. Additionally, the Defect
23    can cause infections, vaginal irritation, localized vaginal injury, and other symptoms.
24    The Defect renders the Products unsuitable for their principal and intended purpose,
25    and thus the Products are worthless at the point of sale. For all of the Products that
26    Defendant sold, the Defect is substantially likely to materialize during the useful life
27    of the product.
28

       AMENDED CLASS ACTION COMPLAINT                                                          3
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 5 of 23 Page ID #:323



 1          12.    In December of 2018, Kimberly-Clark issued a recall of its U by
 2    Kotex® Sleek® Tampons, Regular Absorbency, that were manufactured between
 3    October 7, 2016 and October 16, 2018 and distributed between October 17, 2016 and
 4    October 23, 2018 due to a quality-related defect that could impact the performance
 5    of the product (the “Recall”). Specifically, Kimberly-Clark admitted that U by
 6    Kotex® Sleek® Tampons, Regular Absorbency are defective due the fact that they
 7    unravel and/or come apart upon removal as well as cause numerous other side effects
 8    described herein.
 9          13.    However, Kimberly-Clark’s recall was insufficient. The recall was
10    done so that Kimberly-Clark could claim it did the right thing in response to the
11    Product Defect, when in fact the recall was calculated to protect Kimberly-Clark’s
12    profits by ensuring as few returns as possible. Instead of publicly offering a refund
13    of any kind, Kimberly-Clark merely instructed consumers to “stop using the product
14    immediately and promptly call Kimberly-Clark’s Consumer Service team,” and to
15    seek immediate medical attention for any symptoms such as vaginal injury, vaginal
16    irritation, urogenital infections, hot flashes, abdominal pain, nausea, or vomiting
17    following use of the impacted product.
18          14.    Furthermore, Kimberly-Clark limited its recall to U by Kotex® Sleek®
19    Tampons, Regular Absorbency, even though consumers complained of the same
20    unraveling Defect described herein occurring in U by Kotex® Sleek® Tampons,
21    Super Absorbency and U by Kotex® Sleek® Tampons, Super Plus Absorbency. U
22    by Kotex® Sleek® Tampons, Regular Absorbency, U by Kotex® Sleek® Tampons,
23    Super Absorbency and U by Kotex® Sleek® Tampons, Super Plus Absorbency are
24    virtually the same product with the exception of size and are intended for the same
25    type of use and suffer from the same Product Defect. Kimberly-Clark’s recall is also
26    ineffective because it limits its recall of U by Kotex® Sleek® Tampons, Regular
27    Absorbency to certain lot codes, which it listed in its December 2018 press release.
28    However, there are no material differences between the tampons with the specified
       AMENDED CLASS ACTION COMPLAINT                                                         4
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 6 of 23 Page ID #:324



 1    lot codes in the Recall and other tampons within the Kotex® Sleek® Tampons
 2    product line, all of which are encompassed within the definition of Kotex Sleek
 3    Products herein and suffer from the same Product Defect.1
 4          15.    For example, 3 months ago, a consumer posted a product review on the
 5    Product’s website about the Product Defect and referenced U by Kotex® Sleek®
 6    Tampons, Super Absorbency, saying that “the tampon started to come apart” and that
 7    she “had to go to the ER to get it out.”2
 8          16.    Numerous other consumers complained of the Product Defect in
 9    relation to U by Kotex® Sleek® Tampons, Super Absorbency and Super Plus
10    Absorbency, stating that “this tampon fell apart inside of me!”, and “tampons have
11    literally fallen apart inside me while removing them.” Each time, Defendant
12    responded to the inquiry, directing the consumer to contact customer support:
13

14

15

16

17

18

19
20

21

22

23

24

25

26    1
        See https://investor.kimberly-clark.com/news-releases/news-release-
      details/kimberly-clark-announces-voluntary-recall-u-kotexr-sleekr (Last visited Mar.
27    7, 2019).
      2
        See https://www.ubykotex.com/en-us/products/tampons/sleek-super-tampon (Last
28    visited Mar. 7, 2019).
       AMENDED CLASS ACTION COMPLAINT                                                      5
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 7 of 23 Page ID #:325



 1
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

       AMENDED CLASS ACTION COMPLAINT                                              6
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 8 of 23 Page ID #:326



 1
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19          17.    Defendant has been on notice of the Product Defect for years and did
20    nothing about it. For instance, six years ago, a consumer posted a product review on
21    the Product’s website about the Product Defect and referenced U by Kotex® Sleek®
22    Tampons, Super Plus Absorbency. Specifically, the consumer stated “I am just
23    going to say what is annoying me about their whole brand of tampons. You can
24    br[e]ak[] them apart with your hands…Buy a tampon that is going to work and not
25    fall apart every time you use it.”:
26    //
27

28

       AMENDED CLASS ACTION COMPLAINT                                                     7
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 9 of 23 Page ID #:327



 1
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12          18.    A consumer complaint on Defendant’s website also states that although

13    not included in the lot codes, and not regular absorbency, the consumer’s Product
14    was still affected by the Defect:
15    //
16    //
17    //
18    //
19    //
20    //
21    //
22

23

24

25

26
27

28

       AMENDED CLASS ACTION COMPLAINT                                                      8
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 10 of 23 Page ID #:328



  1
  2

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
       //
 27

 28

        AMENDED CLASS ACTION COMPLAINT                                              9
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 11 of 23 Page ID #:329



  1          19.    The Recall was insufficient because it did not include U by Kotex®
  2    Sleek® Tampons, Super and Super and Super Plus Absorbency, it came too late and
  3    it was too narrow in timeframe. In fact, all Kotex Sleek Products, regardless of
  4    absorbency size or lot code, were affected by the Defect.
  5          II. Kimberly-Clark’s Pre-Sale Knowledge Of The Defect
  6          20.    Years before issuing the recall, Kimberly-Clark received complaints of
  7    tampons unraveling and/or coming apart upon removal and complaints of infection,
  8    irritation, and localized injury.
  9          21.    In fact, Defendant knew about the Defect through dozens of reviews
 10    posted on its own website. As far as 6 years ago, numerous consumers posted
 11    product reviews about the Product’s defective nature on Kimberly Clark’s website,
 12    www.ubykotex.com, which Kimberly-Clark actively monitors.
 13          22.    For each poor review, Kimberly-Clark responded to the consumer and
 14    directed them to contact customer service.
 15          23.    For example, 5 months ago, a consumer stated that she “had serious
 16    issues with the Sleek Regular tampons. Upon removal, the tampon starts to
 17    unravel…I have also purchased 2 boxes, at separate times, thinking the original box
 18    must have been a bad batch. The first box had roughly 40% that were defective; I’ve
 19    only used 9 from the new box and 4 of them were faulty…Scary and unacceptable!”:
 20    //
 21    //
 22    //
 23    //
 24    //
 25    //
 26    //
 27    //
 28    //
       AMENDED CLASS ACTION COMPLAINT                                                      10
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 12 of 23 Page ID #:330



  1
  2

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23
             24.    4 months ago, another consumer posted a review that “multiple times I
 24
       have had the tampons completely rip apart while removing them” and Defendant
 25
       responded:
 26
       //
 27
       //
 28

       AMENDED CLASS ACTION COMPLAINT                                                   11
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 13 of 23 Page ID #:331



  1
  2

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21
             25.   5 months ago, a consumer reported that “THE TAMPON RIPPED IN
 22
       HALF!!! I thought maybe this was just maybe a one time thing…I used them again,
 23
       AND IT HAPPENED AGAIN!!!” Again, Defendant responded:
 24
       //
 25
       //
 26
       //
 27
       //
 28

       AMENDED CLASS ACTION COMPLAINT                                                12
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 14 of 23 Page ID #:332



  1
  2

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21
             26.   Again, yet another consumer complained that the Product “pulled apart”
 22
       as the consumer was removing it. She stated, “It has happened twice now.” Again,
 23
       Defendant responded to the consumer:
 24
       //
 25
       //
 26
       //
 27
       //
 28

       AMENDED CLASS ACTION COMPLAINT                                                  13
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 15 of 23 Page ID #:333



  1
  2

  3

  4

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18
             27.   Like most companies who offer customers an opportunity to post
 19
       reviews on their websites, Kimberly-Clark regularly monitors on-line customer
 20
       reviews because they provide valuable data regarding quality control issue, customer
 21
       satisfaction and marketing analytics. Regularly and thoroughly monitoring reviews
 22
       is also standard business practice for managing the company’s on-line reputation.
 23
       And, like most companies, Kimberly-Clark pays particular attention to 1-star reviews
 24
       like those copied above because extreme reviews are sometimes the result of extreme
 25
       problems, and Kimberly-Clark is sensitive to the reputational impact of negative on-
 26
       line reviews. As a result of this policy, Kimberly-Clark’s management was aware of
 27

 28

       AMENDED CLASS ACTION COMPLAINT                                                      14
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 16 of 23 Page ID #:334



  1    the above-referenced consumer complaints shortly after each complaint was posted
  2    on the company website because each complaint was responded to.
  3          28.    Kimberly Clark’s management pays close attention when customers
  4    make similar complaints about a product, because that indicates the complaints are
  5    not the result of user error or an anomalous incident, but instead a systemic problem
  6    with the product. Kimberly-Clark also knows that when there are many similar
  7    complaints from customers, then it is often the case that for every person who
  8    complains about a defect, there are other people who experienced the same defect
  9    but who did not complain. Here, the reports and complaints from consumers were
 10    similar enough, and numerous enough, to put Kimberly-Clark on notice that the
 11    incidents described were the result of a defect, and Kimberly-Clark knew that the
 12    Products were experiencing unusually high levels of complaints about the Defect.
 13          29.    Kimberly-Clark profited enormously from its failure to disclose the
 14    Product Defect sooner. The only reason Kimberly-Clark did not disclose the defect
 15    sooner is that it deemed making money more important than protecting its customers
 16    from the dangers relating to the Products.
 17          30.    The defect at issue here involves a critical safety-related component of
 18    the Products, and it was unsafe to use the Products because of their substantial
 19    likelihood of unravelling and/or coming apart upon removal or causing infection,
 20    irritation and/or injury. Defendant had exclusive knowledge of the Defect, which
 21    was not known to Plaintiffs or class members.
 22                     CLASS REPRESENTATION ALLEGATIONS
 23          31.    Plaintiffs seek to represent a class defined as all persons in the United
 24    States who purchased the Products from March 8, 2013 to the present (the “Class”).
 25    Excluded from the Class are persons who made such purchases for purpose of resale.
 26          32.    Plaintiffs also seek to represent a subclass of all Class Members who
 27    purchased the Products in the State of California (the “California Subclass”).
 28

       AMENDED CLASS ACTION COMPLAINT                                                           15
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 17 of 23 Page ID #:335



  1          33.    At this time, Plaintiffs do not know the exact number of members of the
  2    aforementioned Class and Subclass (“Class Members” and “Subclass Members,”
  3    respectively); however, given the nature of the claims and the number of retail stores
  4    in the United States selling Defendant’s Products, Plaintiffs believe that Class and
  5    Subclass members are so numerous that joinder of all members is impracticable.
  6          34.    There is a well-defined community of interest in the questions of law
  7    and fact involved in this case. Questions of law and fact common to the members of
  8    the Class that predominate over questions that may affect individual Class members
  9    include, but are not limited to:
 10                 (a)    whether Defendant’s conduct was unfair;
 11                 (b)    whether the Products are Defective;
 12                 (c)    whether Defendant has been unjustly enriched as a result of the
 13                        unlawful and unfair conduct alleged in this Complaint such that it
 14                        would be inequitable for Defendant to retain the benefits
 15                        conferred upon Defendant by Plaintiffs and the Class;
 16                 (d)    whether Plaintiffs and the Class have sustained damages with
 17                        respect to the common law claims asserted, and if so, the proper
 18                        measure of their damages.
 19          35.    With respect to the California Subclass, additional questions of law and
 20    fact common to the members that predominate over questions that may affect
 21    individual members include whether Defendant violated the unfairness prong of
 22    California’s Unfair Competition Law.
 23          36.    Plaintiffs’ claims are typical of those of the Class because Plaintiffs, like
 24    all members of the Class, purchased, in a typical consumer setting, Defendant’s
 25    Products, and Plaintiffs sustained damages from Defendant’s wrongful conduct.
 26          37.    Plaintiffs will fairly and adequately protect the interests of the Class and
 27    Subclasses and have retained counsel that is experienced in litigating complex class
 28

       AMENDED CLASS ACTION COMPLAINT                                                         16
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 18 of 23 Page ID #:336



  1    actions. Plaintiffs have no interests which conflict with those of the Class or the
  2    Subclass.
  3          38.    A class action is superior to other available methods for the fair and
  4    efficient adjudication of this controversy.
  5          39.    The prosecution of separate actions by members of the Class and the
  6    Subclass would create a risk of establishing inconsistent rulings and/or incompatible
  7    standards of conduct for Defendant. For example, one court might enjoin Defendant
  8    from performing the challenged acts, whereas another might not. Additionally,
  9    individual actions could be dispositive of the interests of the Class and the Subclass
 10    even where certain Class or Subclass members are not parties to such actions.
 11                                          COUNT I
 12                                     (Unjust Enrichment)
 13          40.    Plaintiffs incorporate by reference and re-allege herein all paragraphs
 14    alleged above.
 15          41.    Plaintiffs bring this claim individually and on behalf of the members of
 16    the proposed Class and Subclass against Defendant.
 17          42.    Plaintiffs and Class members conferred benefits on Defendant by
 18    purchasing the Products, which were useless and worthless at the point of purchase.
 19          43.    Defendant has been unjustly enriched in retaining the revenues derived
 20    from Plaintiffs’ and Class members’ purchases of the Products. Retention of those
 21    moneys under these circumstances is unjust and inequitable because Defendant knew
 22    that the Products were unfit for use as tampons, that the Defect was substantially
 23    likely to manifest through the customary and intended use of the Products, and that
 24    the Products were worthless at the point of purchase. Defendant’s actions caused
 25    injuries to Plaintiffs and Class members because they would not have purchased the
 26    Products if the true facts were known, and because Plaintiffs and Class members
 27    could not use already-purchased Products upon learning of the Defect.
 28

       AMENDED CLASS ACTION COMPLAINT                                                         17
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 19 of 23 Page ID #:337



  1          44.     Retention of those moneys also is unjust and inequitable because, as
  2    alleged above, Kimberly-Clark commenced an ineffective recall that was calculated
  3    to result in few returns, and generally no refunds, thereby protecting profits
  4    Kimberly-Clark collected from selling the defective products.
  5          45.     Because Defendant’s retention of the non-gratuitous benefits conferred
  6    on them by Plaintiffs and Class members is unjust and inequitable, Defendant must
  7    pay restitution to Plaintiffs and Class members for its unjust enrichment, as ordered
  8    by the Court.
                                            COUNT II
  9
                   (Violation California’s Unfair Competition Law - Unfairness)
 10
             46.     Plaintiffs incorporate by reference and re-allege herein all paragraphs
 11
       alleged above.
 12
             47.     Plaintiffs bring this claim individually and on behalf of the members of
 13
       the proposed Class and Subclass against Defendant.
 14
             48.     By committing the acts and practices alleged herein, Defendant has
 15
       violated California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§
 16
       17200-17210, as to the California Subclass, by engaging in unfair conduct.
 17
             49.     As more fully described above, Defendant’s acts and practices described
 18
       above also violate the UCL’s proscription against engaging in unfair conduct.
 19
             50.     Plaintiffs and the other California Subclass members suffered a
 20
       substantial injury by virtue of buying the Products that they would not have
 21
       purchased absent Defendant’s unfair manufacture, distribution, and sale of the
 22
       defective and worthless Products.
 23
             51.     There is no benefit to consumers or competition from unfairly
 24
       manufacturing, distributing, and selling the defective and worthless Products.
 25
             52.     Plaintiffs and the other California Subclass members had no way of
 26
       reasonably knowing that the Products they purchased were not defective because
 27

 28

       AMENDED CLASS ACTION COMPLAINT                                                          18
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 20 of 23 Page ID #:338



  1    Defendant has exclusive knowledge of the Defect. Thus, they could not have
  2    reasonably avoided the injury each of them suffered.
  3          53.     The gravity of the consequences of Defendant’s conduct as described
  4    above outweighs any justification, motive, or reason therefore, particularly
  5    considering the available legal alternatives which exist in the marketplace, and such
  6    conduct is immoral, unethical, unscrupulous, offends established public policy, or is
  7    substantially injurious to Plaintiffs and the other members of the California Subclass.
  8          54.     Pursuant to California Business and Professional Code § 17203,
  9    Plaintiffs and the California Subclass seek an order of this Court that includes, but is
 10    not limited to, an order requiring Defendant to:
 11                  (a)   provide restitution to Plaintiffs and the other California Subclass
 12                        members;
 13                  (b)   disgorge all revenues obtained as a result of violations of the
 14                        UCL;
 15                  (c)   pay Plaintiffs’ and the California Subclass’ attorney’s fees and
 16                        costs.
 17                                       COUNT III
 18                (Breach of Implied Warranty of Fitness and Merchantability)
 19          55.     Plaintiffs incorporate by reference and re-allege herein all paragraphs

 20    alleged above.

 21          56.     Plaintiffs bring this claim individually and on behalf of the members of

 22    the proposed Class and Subclass against Defendant.

 23          57.     Defendant is, and at all relevant times was, a merchant engaged in the

 24    business of manufacturing and distributing, among other things, Kotex Sleek

 25    Products.

 26          58.     Plaintiffs and the Class Members purchased the Products.

 27          59.     Defendant is a manufacturer and merchant with respect to goods of this

 28    kind, which were sold to Plaintiffs and other consumers, and there was in the sale to

       AMENDED CLASS ACTION COMPLAINT                                                          19
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 21 of 23 Page ID #:339



  1    Plaintiffs and other consumers an implied warranty that those goods were
  2    merchantable and that they were fit for their intended use as tampons.
  3          60.    However, Defendant breached that warranty implied in the contract for
  4    the sale of goods in that Kotex Sleek Products are completely unusable, lack even the
  5    most basic degree of fitness for ordinary or intended use, and are not safe for human
  6    use as set forth in detail herein above. Thus, the Products are completely unusable
  7    and worthless at the point of purchase.
  8          61.    The Products are defective and unusable because they were distributed
  9    to the public containing a harmful Defect, and because the Defect was substantially
 10    likely to manifest through the customary and intended use of the Products. As a
 11    result, the Products were not usable and dangerous to the health of its consumers.
 12          62.    Defendant admitted that the Products were completely unusable and
 13    unfit for normal use when it initiated the recall described in detail herein above.
 14          63.    As a direct and proximate result of this breach of warranty by
 15    Defendant, Plaintiffs and other consumers have been damaged by paying monies for
 16    products that are completely unusable and unfit for their intended purpose.
 17    Plaintiffs seek damages in an amount to be proven at trial for the injuries suffered
 18    from Defendant’s breach of the implied warranties. The damages suffered by
 19    Plaintiffs and the Class Members include, but are not limited to, the monies paid to
 20    Defendant for the Products.
 21          64.    As a result of Defendant’s conduct, Plaintiffs did not receive goods as
 22    impliedly warranted by Defendant to be merchantable, but instead received defective
 23    Products that are worthless and did or are substantially likely to cause harm.
 24                                  PRAYER FOR RELIEF
 25          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly
 26    situated, seek judgment against Defendant, as follows:
 27                 a.     For an order certifying the nationwide Class and the Subclass
 28                        under Rule 23 of the Federal Rules of Civil Procedure and
       AMENDED CLASS ACTION COMPLAINT                                                         20
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 22 of 23 Page ID #:340



  1                      naming Plaintiffs as representatives of the Class and Subclass and
  2                      Plaintiffs’ attorneys as Class Counsel to represent the Class and
  3                      Subclass members;
  4               b.     For an order declaring the Defendant’s conduct violates the
  5                      statutes referenced herein;
  6               c.     For an order finding in favor of Plaintiffs, the nationwide Class,
  7                      and the Subclass on all counts asserted herein;
  8               d.     For compensatory and punitive damages in amounts to be
  9                      determined by the Court and/or jury;
 10               e.     For pre-judgment interest on all amounts awarded;
 11               f.     For an order of restitution and all other forms of monetary relief;
 12               g.     For an order awarding Plaintiffs and the Class and Subclass their
 13                      reasonable attorneys’ fees and expenses and costs of suit.
 14                            DEMAND FOR TRIAL BY JURY
 15         Plaintiffs demand a trial by jury of all issues so triable.
 16
       Dated: September 9, 2019               BURSOR & FISHER, P.A.
 17

 18                                           By:      /s/ Blair E. Reed
                                                          Blair E. Reed
 19
                                              L Timothy Fisher (State Bar No. 191626)
 20
                                              Yeremey Krivoshey (State Bar No. 295032)
 21                                           Blair E. Reed (State Bar No.316791)
                                              1990 North California Blvd., Suite 940
 22                                           Walnut Creek, CA 94596
                                              Telephone: (925) 300-4455
 23                                           Facsimile: (925) 407-2700
 24                                           E-mail: ltfisher@bursor.com
                                                       ykrivoshey@bursor.com
 25                                                    breed@bursor.com
 26                                           REICH RADCLIFFE & HOOVER LLP
                                              Marc G. Reich (State Bar No. 159936)
 27                                           Adam T. Hoover (State Bar No. 243226)
 28                                           4675 MacArthur Court, Suite 550

       AMENDED CLASS ACTION COMPLAINT                                                         21
Case 8:19-cv-00468-DOC-ADS Document 32 Filed 09/09/19 Page 23 of 23 Page ID #:341



  1                                      Newport Beach, CA 92660
                                         Telephone: (949) 975-0512
  2                                      Facsimile: (949) 975-0514
  3                                      E-mail: mgr@reichradcliffe.com
                                                 adhoover@reichradcliffe.com
  4
                                               Attorneys for Plaintiffs
  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28

       AMENDED CLASS ACTION COMPLAINT                                               22
